In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-235 CR

NO. 09-05-236 CR

____________________


MITCHELL DARKINS III, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause Nos. 71034 and 71314




MEMORANDUM OPINION
	Mitchell Darkins III was convicted of the offense of burglary of a habitation in
Cause Nos. 71034 and 71314.  Darkins filed notice of appeal on May 26, 2005.  In each
case, the trial court entered a certification of the defendant's right to appeal in which the
court certified that this is a plea-bargain case, and the defendant has no right of appeal. 
See Tex. R. App. P. 25.2(a)(2).  The trial court's certifications have been provided to the
Court of Appeals by the district clerk.
	On June 6, 2005, we notified the parties that the appeals would be dismissed unless 
amended certifications were filed within thirty days of the date of the notices and made a
part of the appellate records.  See Tex. R. App. P. 37.1.  The records have not been
supplemented with amended certifications.  Because a certification that shows the
defendant has the right of appeal has not been made part of the record, the appeals must
be dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.
								___________________________
								       STEVE MCKEITHEN
									    Chief Justice

Opinion Delivered July 27, 2005
Do Not Publish
Before McKeithen, C.J., Kreger and Horton, JJ.